DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,326,309. Although the claims at issue are not identical, they are not patentably distinct from each other because the previously issued patent is directed towards a transmitter and receiver of a wireless power transmission system, thereby indicating and supporting that the transmitter and the receiver of the patent claims are, in fact, a wireless power transmitter and a wireless power receiver respectively. Therefore, the claims of the instant application are not considered to be patentably distinct from the claims as presented within Patent Number 10,326,309, as is shown below.
PATENT NUMBER 10,326,309:
INSTANT APPLICATION:
CLAIM 1:
A method of a transmitter, the method comprising: 
transmitting a detection power; detecting a variation of a load impedance, the variation being greater than a predetermined value; 
receiving, from a receiver, a first signal including an identifier and a load characteristic of the receiver, the load characteristic including load information indicating the variation of the load impedance; 
transmitting, to the receiver, a first response to form a communication connection with the receiver based on the first signal; 
receiving, from the receiver, a second signal including required power information of the receiver; 
determining whether power is available to the receiver based on the required power information; and 
transmitting, to the receiver, a second response including permission information indicating a standby mode or a charging mode based on a result of the determining.
CLAIM 1:
A method of a wireless power transmitter, the method comprising: 
transmitting a detection power; detecting a variation of a load impedance, the variation being greater than a predetermined value; 
receiving, from a wireless power receiver, a first signal including an identifier and a load characteristic of the wireless power receiver, the load characteristic including load information indicating the variation of the load impedance; 
transmitting, to the wireless power receiver, a first response to form a communication connection with the wireless power receiver in response to the first signal; 
receiving, from the wireless power receiver, a second signal including required power information of the wireless power receiver; 
determining whether power is available to the wireless power receiver 
transmitting, to the wireless power receiver, a second response including permission information indicating a standby mode or a charging mode based on a result of the determining.
CLAIM 2:
The method of claim 1, wherein detecting the variation of the load impedance further comprises: monitoring the variation of the load impedance; and if the variation of the load impedance is detected, determining that the receiver is detected.
CLAIM 2:
The method of claim 1, wherein detecting the variation of the load impedance further comprises: monitoring the variation of the load impedance; and if the variation of the load impedance is detected, determining that the wireless power receiver is detected.
CLAIM 3:
The method of claim 2, wherein transmitting the first response to form the communication connection with the receiver based on the first signal comprises: supplying first power larger than the detection power to the receiver.
CLAIM 3:
The method of claim 2, wherein transmitting the first response to form the communication connection with the wireless power receiver in response to the first signal comprises: supplying first power greater than 
CLAIM 4:
The method of claim 1, wherein the second signal further includes at least one of a voltage, a current, a state of the receiver, and a temperature of the receiver.
CLAIM 4:
The method of claim 1, wherein the second signal further includes at least one of a voltage, a current, a state of the wireless power receiver, and a temperature of the wireless power receiver.
CLAIM 5:
The method of claim 1, further comprising: transmitting, to the receiver, the power for charging the receiver; and if a message for notifying completion of charging is received from the receiver, completing transmission of the power for charging the receiver.
CLAIM 5:
The method of claim 1, further comprising: transmitting, to the wireless power receiver, the power for charging the wireless power receiver; and if a message for notifying completion of charging is received from the wireless power receiver, completing transmission of the power for charging the wireless power receiver.
CLAIM 6:
The method of claim 1, further comprising: transmitting, to the receiver, the power for charging the receiver; and if a message for notifying an occurrence of an 
CLAIM 6:
The method of claim 1, further comprising: transmitting, to the wireless power receiver, the power for charging the wireless power receiver; and if a message for 
CLAIM 7:
The method of claim 6, wherein the error includes at least one of over current, over voltage, and over temperature.
CLAIM 7:
The method of claim 6, wherein the error includes at least one of over current, over voltage, and over temperature.
CLAIM 8:
A transmitter for transmitting wireless power to a receiver, comprising: 
a communication interface for: receiving, from a receiver, a first signal including an identifier and a load characteristic of the receiver, the load characteristic including load information indicating the variation of the load impedance, and 
receiving, from the receiver, a second signal including required power information by the receiver; 
a resonator; 
a power supply; and 
a processor configured to: 
control the power supply to transmit a detection power through the resonator, 
detect a variation of a load impedance, the variation being greater than a predetermined value, 
control the communication interface unit to transmit, to the receiver, a first response to form a communication connection with the receiver based on the first signal, 
determine whether power is available to the receiver based on the power information, and 
control the communication interface to transmit, to the receiver, a second response including permission information indicating a standby mode or a changing mode based on a result of the determination.
CLAIM 8:
A wireless power transmitter for transmitting wireless power to a wireless power receiver, comprising: 
a communication interface configured to: receive, from a wireless power receiver, a first signal including an identifier and a load characteristic of the wireless power receiver, the load characteristic including load information indicating a variation of a load impedance, and 
receive, from the wireless power receiver, a second signal including required 
a resonator; 
a power supply; and 
a processor configured to: 
control the power supply to transmit a detection power through the resonator, 
detect the variation of the load impedance, the variation being greater than a predetermined value, 
control the communication interface unit to transmit, to the wireless power receiver, a first response to form a communication connection with the wireless power receiver based on the first signal, 
determine whether power is available to the wireless power receiver based on the power information, and 
control the communication interface to transmit, to the wireless power receiver, a second response including permission information indicating a standby mode or a 
CLAIM 9:
The transmitter of claim 8, wherein the processor is further configured to: monitor the variation of the load impedance, and if the variation of the load impedance is detected, determine that the receiver is detected.
CLAIM 9:
The wireless power transmitter of claim 8, wherein the processor is further configured to: monitor the variation of the load impedance, and if the variation of the load impedance is detected, determine that the wireless power receiver is detected.
CLAIM 10:
The transmitter of claim 9, wherein the processor is further configured to: control the resonator to supply first power larger than the detection power to the receiver.
CLAIM 10:
The wireless power transmitter of claim 8, wherein the processor is further configured to: control the resonator to supply first power greater than the detection power to the wireless power receiver.
CLAIM 11:
The transmitter of claim 8, wherein the second signal further includes at least one of a voltage, a current, a state of the receiver, and a temperature of the receiver.
CLAIM 11:
The wireless power transmitter of claim 8, wherein the second signal further includes at least one of a voltage, a current, a state of the wireless power receiver, and a temperature of the wireless power receiver.
CLAIM 12:
The transmitter of claim 8, wherein the processor is further configured to: control the resonator to transmit, to the receiver, the power for charging the receiver, and if a message for notifying completion of charging is received from the receiver, complete transmission of the power for charging the receiver.
CLAIM 12:
The wireless power transmitter of claim 8, wherein the processor is further configured to: control the resonator to transmit, to the wireless power receiver, the power for charging the wireless power receiver, and if a message for notifying completion of charging is received from the wireless power receiver, complete transmission of the power for charging the wireless power receiver.
CLAIM 13:
The transmitter of claim 8, wherein the processor is further configured to: control the resonator to transmit, to the receiver, the power for charging the receiver, and if a message for notifying an occurrence of an error is received, terminate transmission of the power for charging the receiver.
CLAIM 13:
The wireless power transmitter of claim 8, wherein the processor is further configured to: control the resonator to transmit, to the wireless power receiver, the power for charging the wireless power receiver, and if a message for notifying an occurrence of an error is received, terminate transmission of the power for charging the wireless power receiver.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705. The examiner can normally be reached 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAL KAPLAN/Primary Examiner, Art Unit 2836